Citation Nr: 0020944	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 30 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He appeals to the Board of Veterans' Appeals 
(Board) from a February 1997 RO decision which denied an 
increase in a 30 percent rating for PTSD.  In June 2000, he 
testified at a Board hearing.

REMAND

The veteran's claim for an increased rating for PTSD is well 
grounded, meaning plausible, and the file indicates there is 
a further VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999); Proscelle v. Derwinski, 2 Vet. App 629 (1992).

In various statements, including at his June 2000 Board 
hearing, the veteran reported he was receiving Social 
Security Administration (SSA) disability benefits due to 
PTSD.  The SSA records should be obtained for consideration 
with the VA claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The last VA psychiatric treatment record on file is 
dated in July 1999, and a VA psychiatric compensation 
examination was provided in September 1999.  At his Board 
hearing, the veteran reported ongoing VA psychiatric 
treatment, including hospitalization in 2000 at the VA 
Medical Center in Syracuse.  The ongoing VA treatment records 
should be obtained.  Id.; Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits to the 
veteran.  Copies of all related SSA 
decisions should also be obtained.

2.  The RO should obtain copies of all of 
the veteran's VA inpatient and outpatient 
medical records, dated since July 1999, 
concerning treatment for psychiatric and 
substance abuse problems.

3.  Thereafter, the RO should review the 
claim for an increased rating for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




